Citation Nr: 0431725	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel







INTRODUCTION

The appellant had service in the Alabama National Guard from 
1974 to 1983, to include inactive duty raining on July 20, 
and July 21, 1974 and active duty for training from July 27 
to August 10, 1974,

This appeal arises from a September 1999 rating decision of 
the Montgomery, Alabama, Regional Office (RO), that denied 
entitlement to service connection for PTSD.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

In February 2001, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

The appellant while on inactive duty for training status in 
July 1974, received a traumatic injury, rape, which resulted 
in the current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred during inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.304(f), (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rules implementing the VCAA are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, which is necessary to substantiate the claim.  
As part of the notice, VA shall inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a similar conclusion in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Recent amendments to 38 U.S.C.A. 
§§ 5102 and 5103 clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate her service connection claim.  The veteran 
was provided the rating decision noted above, a statement of 
the case, supplemental statements of the case, a June 29, 
2001 letter and also a September 26, 2001 VCAA notice letter.  
These documents provide notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding her service connection claim.  The September 2001 
letter specifically informed her of VA s efforts to locate 
evidence, the evidence that VA had obtained, and the evidence 
that the veteran should obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining all relevant evidence available to substantiate the 
claim.  Two VA PTSD examination reports are associated with 
the claims file.  There is no identified evidence that VA has 
not attempted to locate.  The veteran has had the opportunity 
to submit written argument, to testify at a hearing, and to 
appoint a representative.  

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
all evidence in her possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by these defects.  The 
veteran was provided notice of the division of responsibility 
in obtaining pertinent evidence and ample opportunity to 
submit or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the implementation of the VCAA 
is deemed to be harmless error.  VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
unfair prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records (SMRs) reflect that she 
underwent periodic physical examinations.  An April 1974 
examination report reflects no relevant disorder.  

She was hospitalized at a private facility in May 1977.  At 
that time it was reported that she was well until about two 
years ago when she felt other people were trying to harm her.  
She reported auditory hallucinations.  She was discharged 
later in May 1977 with a diagnosis of paranoid schizophrenia.

A February 1978 military examination report reflects no 
relevant disorder.  In June 1982 she was seen at the 
dispensary after she was found standing outside the barracks 
for an unknown reason.  The assessment was acute psychosis.  
The appellant was then hospitalized.  The final diagnosis was 
paranoid schizophrenia.  

A March 1983 medical board evaluation reflects that the 
appellant reported unnecessary harassment from several 
individuals in her unit.  After undergoing a psychiatric 
examination the diagnosis was schizophrenic disorder, 
undifferentiated type, in remission.   It was determined that 
she was unfit for military service.  Subsequently in 1983 she 
continued to receive treatment for her psychiatric illness at 
a private facility.

In October 1998, the veteran reported that she had been raped 
during a drill weekend in Birmingham in August 1974.  She 
alleged that she had become pregnant and had an abortion at a 
women's clinic in Atlanta in November 1974.  She reported 
that she was too embarrassed at the time to report the rape.  
She felt that the rape was likely to be the cause of her 
nervous problems, noting that she had nervous breakdowns in 
May 1977 and in June 1982, while on active duty for training 
(ACDUTRA).  She has indicated that the records from the 
women's clinic could not be located.

In December 1998, the veteran supplied additional details of 
the rape.  She stated that in or about August 1974 she was 
raped by a soldier in Birmingham, Alabama.  She reported that 
she tried to transfer to the Air Force shortly thereafter, 
that she withdrew socially, and that she suffered low self-
esteem.  

The veteran underwent a VA PTSD compensation and pension 
examination in May 1999.  She reported that she had been 
sexually assaulted in August 1974 with anxiety and nightmares 
of the incident ever since.  She also reported depression and 
loss of interest in pleasurable activities.  The examiner, a 
psychologist, found that she suffered persistent, mild 
paranoid delusions.  Her long and short-term memory was 
intact, however.  She exhibited symptoms of PTSD and of 
paranoid schizophrenia.  The psychologist felt that the 
veteran's symptoms along with her reported sexual assault 
appeared to be consistent with a PTSD diagnosis.  The primary 
Axis I diagnosis was chronic, mild PTSD.  The secondary Axis 
I diagnosis was mild paranoid schizophrenia.   

In July 1999, the RO received official records that reflect 
that the veteran served on ACDUTRA from July 27 to August 10, 
1974, at Fort McClellan, and then returned to her Alabama 
National Guard duty station at Birmingham, Alabama.  

In July 1999, the veteran submitted a letter dated August 6, 
1974, that she had composed at that time but had not sent.  
The letter recites that she was currently at basic training 
at Fort McClellan.  She mentioned that she had joined the 
National Guard in April 1974.  She mentioned that a soldier 
had raped her at drill before she went to Fort McClellan.  
She mentioned other details of the rape.  

In July 2001, the veteran supplied additional details 
concerning the rape and she submitted statements from 
acquaintances and family members who noticed changes in the 
veteran's behavior subsequent to July 1974.  An April 2001 
letter from a fellow service woman who indicated that she 
served with veteran during summer camp in 1982.  She was ill 
and was very depressed.  She was unable to serve in any duty 
capacity.  The author was unaware of any sexual abuse at that 
time.  She stayed at the hospital and several weeks latter 
the author and another soldier  traveled to the Naval 
Hospital and drove her back to Birmingham.  

A May 2001 letter from the appellant's cousin is to the 
effect that the appellant confided in her regard the incident 
in July 1974 a few years earlier.  Most of her family knew 
that something was wrong because we saw such a drastic change 
in her behavior.  She was in and out of hospitals and on 
heavy medications.

A May 2001 letter from a friend of the appellant is to the 
effect that in 1977 she came over to her house.  She could 
tell something was wrong but the appellant would not talk.  
She came over the following month and asked if she could stay 
over.  She was withdrawn and very emotional.  She cried but 
she would not open up.  She was hospitalized later in May for 
a nervous breakdown

A May 2001 letter from the appellant's former brother-in-law 
is to the effect that he was aware of the incident in 1974 
but was not aware of the details of the incident.  He had 
been informed by his mother-in-law  of the appellant's 
behavior but was not given any details.  Around July 1974 she 
was doing things she never thought she would do, such as 
missing for days and forgetting where she parked her car. A 
May 2001 statement from a fellow service woman is to the 
effect that she met the appellant in 1982 in the National 
Guard.  She had known the appellant for two tears when she 
confided in her about the 1974 rape and abortion.  

A letter from the veteran's sister is to the effect that 
around August 1974 she noticed that something was wrong with 
the appellant.  She was withdrawn, upset, and not responsive 
to family members.  The appellant informed her of the 
assault.  The appellant indicated that she did not report it 
because she felt no one would believe her.  Her mental 
condition deteriorated since that time resulting in nervous 
breakdowns and hospitalizations.

The veteran underwent a VA PTSD compensation and pension 
examination in April 2003.  She reported that she had been 
sexually assaulted in late July 1974 with a resulting 
pregnancy.  She currently had trouble sleeping and 
nightmares.  She was still fearful of her attacker.  Her 
history of paranoia symptoms began in approximately 1975.  
The primary Axis I diagnosis was schizophrenia, paranoid 
type, in partial remission.  The secondary Axis I diagnosis 
was PTSD, chronic, mild.   

In May 2003, the RO received two DA Form 1, Morning Reports, 
from the Alabama National Guard.  DA Form 1s were provided 
for Saturday, July 20, 1974, and for Sunday, July 21, 1974.  
These reports list the veteran along with other unit members.  
The veteran's name was not among the names annotated as being 
absent on the reports.  

In June 2004, the veteran reported that she had submitted all 
records that she could locate.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty. 38 U.S.C.A. § 
101(24).

With respect to injury incurred during INACDUTRA, the Board 
finds does not find any regulatory prohibition from treating 
PTSD as a residual of a traumatic injury, rather than as a 
disease.  Thus, service connection may be granted for PTSD 
incurred as a result of a stressful incident during 
INACDUTRA, if otherwise in order.  See VAOPCPREC 08-2001.

Under 38 C.F.R. § 3.304(f), service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to combat, then, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 
38 U.S.C.A. § 1154(b); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has stressed the necessity of complete development of 
the evidence if a PTSD claim is based on an alleged personal 
assault.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  
In Patton, the Court pointed out that there are special 
evidentiary development procedures for PTSD claims based on 
personal assault contained in VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former 
M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995).

These M21-1 provisions require that in cases where available 
records do not provide objective or supportive evidence of 
the alleged in-service stressor, it is necessary to develop 
for this evidence.  M21-1, Part III, 5.14(b)(2).  As to 
personal-assault PTSD claims, more particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records may 
be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities. M21-1, Part III, 5.14(c).  Further, the 
provisions of subparagraphs (7) and (8) indicate that 
"[b]ehavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor", and 
that "secondary evidence may need interpretation by a 
clinician, especially if it involves behavior changes" and 
that "[e]vidence that documents such behavior changes may 
require interpretation in relationship to the medical 
diagnosis by a VA neuropsychiatric physician."  

The record in this case shows that a PTSD diagnosis was first 
given in May 1999.  That diagnosis and an April 2003 PTSD 
diagnosis are predicated that the reported rape occurred.  
The issue to be resolved is whether there is credible 
supporting evidence of the rape.  This question is one of 
fact to be resolved by VA adjudicators alone.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The veteran contends that the rape occurred during an 
INACDUTRA weekend in July 1974.  Official documents reflect 
that the veteran served in an INACDUTRA status on the weekend 
in question.  There are no official records describing the 
stressful incident in question.  However, VA recognizes that 
due to the extremely personal and sensitive nature of such 
incidents, many are not officially reported.  Under such 
circumstances, alternative forms of evidence must be 
considered.

In this regard, the appellant's sister indicated that in 
August 1974 the appellant was experiencing emotional problems 
and the appellant informed her of the rape at that time.  
Additionally, several other individuals, including her former 
brother-in-law, have confirmed that there was a change in the 
appellant's behavior beginning in and around August 1974.  
Her former brother-in-law also indicated that he was aware 
that something occurred in the summer of 1974 but was not 
informed by other family members what happened.  

While not dispositive of the issue, such evidence suggests 
that the inservice stressor actually occurred.  At the very 
least, the evidence is in relative equipoise.  That is, there 
is an approximate balance of evidence both for and against 
the actual occurrence of the inservice stressor(s).  Under 
such circumstances, all reasonable doubt is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Thus, service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



